Name: Decision NoÃ 1194/2011/EU of the European Parliament and of the Council of 16Ã November 2011 establishing a European Union action for the European Heritage Label
 Type: Decision
 Subject Matter: culture and religion;  European construction;  politics and public safety
 Date Published: 2011-11-22

 22.11.2011 EN Official Journal of the European Union L 303/1 DECISION No 1194/2011/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 16 November 2011 establishing a European Union action for the European Heritage Label THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 167(5), first indent, thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the Committee of the Regions (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) The Treaty on the Functioning of the European Union (TFEU) aims at an ever closer union among the peoples of Europe and confers on the Union the task, inter alia, of contributing to the flowering of the cultures of the Member States, while respecting their national and regional diversity and at the same time bringing the common cultural heritage to the fore. In this respect, the Union, where necessary, supports and supplements Member States action to improve the knowledge and dissemination of the culture and history of the European peoples. (2) A better understanding and appreciation, especially among young people, of their shared yet diverse heritage would help to strengthen the sense of belonging to the Union and reinforce intercultural dialogue. It is therefore important to promote greater access to cultural heritage and to enhance its European dimension. (3) The TFEU also establishes citizenship of the Union, which complements national citizenship of the respective Member States and is an important element in safeguarding and strengthening the process of European integration. For citizens to give their full support to European integration, greater emphasis should be placed on their common values, history and culture as key elements of their membership of a society founded on the principles of freedom, democracy, respect for human rights, cultural and linguistic diversity, tolerance and solidarity. (4) An intergovernmental European Heritage Label initiative (intergovernmental initiative) was launched on 28 April 2006 in Granada, Spain. (5) On 20 November 2008, the Council adopted conclusions (3) aimed at transforming the intergovernmental initiative into a Union action (action) by inviting the Commission to submit to it a proposal for the creation by the Union of a European Heritage Label (label) and to specify the practical procedures for the implementation of the project. (6) The public consultation and the impact assessment carried out by the Commission confirmed the value of the intergovernmental initiative but indicated that it needed to be further developed to reach its full potential, and that the involvement of the Union could provide it with a clear added value and help it to take a qualitative step forward. (7) The label should benefit from the experience gained from the intergovernmental initiative. (8) The label should seek added value and complementarity with regard to other initiatives such as the Unesco World Heritage List, the Unesco Representative List of the Intangible Cultural Heritage of Humanity and the Council of Europes European Cultural Routes. Its added value should be based on the contribution made by the selected sites to European history and culture, including the building of the Union, on a clear educational dimension reaching out to citizens, especially young people, and on networking between the sites to share experiences and best practices. The main focus of the action should be on the promotion of and access to the sites as well as on the quality of the information and activities offered, as opposed to the preservation of the sites, which should be guaranteed by existing protection regimes. (9) In addition to strengthening European citizens sense of belonging to the Union and stimulating intercultural dialogue, the action could also contribute to enhancing the value and profile of cultural heritage, to increasing the role of heritage in the economic and sustainable development of regions, in particular through cultural tourism, to fostering synergies between cultural heritage and contemporary creation and creativity and, more generally, to promoting the democratic values and human rights that underpin European integration. (10) Those objectives are fully in line with the objectives set out in the Commission communication entitled A European agenda for culture in a globalizing world, which include the promotion of cultural diversity and intercultural dialogue as well as of culture as a catalyst for creativity. (11) It is crucial that the label be awarded on the basis of common, clear and transparent criteria and procedures, including during the first two selection years when transitional provisions should apply. (12) The procedure for the selection of sites under the action should be carried out in two stages. Sites should initially be pre-selected at national level. Whenever relevant, Member States could involve local and regional authorities. The selection should then take place at Union level. Each site awarded the label should be monitored in order to ensure continued compliance with the criteria as laid down for the label. (13) In the course of the first evaluation of the action, the widening of its geographical scope should be examined. (14) Where there is a clear thematic link between several sites located in one Member State, the action should allow for joint applications. Such joint applications should comprise a reasonable number of participating sites and demonstrate a European added value compared to individual applications in respect of the same sites. (15) Similarly, by reason of the transnational dimension of certain sites, the action should allow for joint applications both in the case of sites which are located in different Member States but focus on one specific theme and in the case of a site located on the territory of at least two Member States. (16) In order to ensure uniform conditions for the implementation of this Decision and, in particular, the provisions concerning the designation of sites to be awarded the label, the withdrawal of the label and the formalisation of the renunciation of the label, implementing powers should be conferred on the Commission. (17) The administrative arrangements for the label should be light and flexible, in accordance with the principle of subsidiarity. (18) Since the objectives of this Decision cannot be sufficiently achieved by the Member States by reason of the need, in particular, for new common, clear and transparent criteria and procedures for the label, as well as for stronger coordination between the Member States, and can therefore be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve those objectives, HAVE ADOPTED THIS DECISION: Article 1 Establishment A European Union action (action) entitled European Heritage Label (label) is hereby established. Article 2 Definitions For the purposes of this Decision, the following definitions shall apply: (1) sites means monuments, natural, underwater, archaeological, industrial or urban sites, cultural landscapes, places of remembrance, cultural goods and objects and intangible heritage associated with a place, including contemporary heritage; (2) transnational site means: (a) several sites, located in different Member States, which focus on one specific theme in order to submit a joint application; or (b) one site located on the territory of at least two Member States; (3) national thematic site means several sites, located in the same Member State, which focus on one specific theme in order to submit a joint application. Article 3 Objectives 1. The action shall contribute to the following general objectives: (a) strengthening European citizens sense of belonging to the Union, in particular that of young people, based on shared values and elements of European history and cultural heritage, as well as an appreciation of national and regional diversity; (b) strengthening intercultural dialogue. 2. In order to achieve the objectives set out in paragraph 1, the action shall seek to attain the following intermediate objectives: (a) stressing the symbolic value and raising the profile of sites which have played a significant role in the history and culture of Europe and/or the building of the Union; (b) increasing European citizens understanding of the history of Europe and the building of the Union, and of their common yet diverse cultural heritage, especially in relation to the democratic values and human rights that underpin the process of European integration. 3. The sites themselves shall seek to attain the following specific objectives: (a) highlighting their European significance; (b) raising European citizens awareness of their common cultural heritage, especially that of young people; (c) facilitating the sharing of experiences and exchanges of best practices across the Union; (d) increasing and/or improving access for all, especially young people; (e) increasing intercultural dialogue, especially among young people, through artistic, cultural and historical education; (f) fostering synergies between cultural heritage on one hand and contemporary creation and creativity on the other; (g) contributing to the attractiveness and the economic and sustainable development of regions, in particular through cultural tourism. Article 4 Participation in the action The action shall be open to the participation, on a voluntary basis, of the Member States. Article 5 Added value and complementarity of the action with other initiatives The Commission and the Member States shall ensure the added value and complementarity of the action with regard to other initiatives in the field of cultural heritage such as the Unesco World Heritage List, the Unesco Representative List of the Intangible Cultural Heritage of Humanity and the Council of Europes European Cultural Routes. Article 6 Eligibility Sites within the meaning of Article 2 shall be eligible for the attribution of the label. Article 7 Criteria 1. The attribution of the label shall be based on the following criteria (criteria): (a) Candidate sites for the label must have a symbolic European value and must have played a significant role in the history and culture of Europe and/or the building of the Union. They must therefore demonstrate one or more of the following: (i) their cross-border or pan-European nature: how their past and present influence and attraction go beyond the national borders of a Member State; (ii) their place and role in European history and European integration, and their links with key European events, personalities or movements; (iii) their place and role in the development and promotion of the common values that underpin European integration. (b) Candidate sites for the label must submit a project, the implementation of which is to begin by the end of the designation year at the latest, which includes all of the following elements: (i) raising awareness of the European significance of the site, in particular through appropriate information activities, signposting and staff training; (ii) organising educational activities, especially for young people, which increase the understanding of the common history of Europe and of its shared yet diverse heritage and which strengthen the sense of belonging to a common space; (iii) promoting multilingualism and facilitating access to the site by using several languages of the Union; (iv) taking part in the activities of networks of sites awarded the label in order to exchange experiences and initiate common projects; (v) raising the profile and attractiveness of the site on a European scale, inter alia, by using the possibilities offered by new technologies and digital and interactive means and by seeking synergies with other European initiatives. The organisation of artistic and cultural activities which foster the mobility of European culture professionals, artists and collections, stimulate intercultural dialogue and encourage linkage between heritage and contemporary creation and creativity is to be welcomed whenever the specific nature of the site allows this. (c) Candidate sites for the label must submit a work plan which includes all of the following elements: (i) ensuring the sound management of the site, including defining objectives and indicators; (ii) ensuring the preservation of the site and its transmission to future generations in accordance with the relevant protection regimes; (iii) ensuring the quality of the reception facilities such as the historical presentation, visitors information and signposting; (iv) ensuring access for the widest possible public, inter alia, through site adaptations or staff training; (v) according special attention to young people, in particular by granting them privileged access to the site; (vi) promoting the site as a sustainable tourism destination; (vii) developing a coherent and comprehensive communication strategy highlighting the European significance of the site; (viii) ensuring that the management of the site is as environmentally friendly as possible. 2. As regards the criteria laid down in points (b) and (c) of paragraph 1, each site shall be assessed in a proportionate manner, taking into account its characteristics. Article 8 European panel 1. A European panel of independent experts (European panel) shall be established to carry out the selection and monitoring at Union level. It shall ensure that the criteria are properly applied by the sites across the Member States. 2. The European panel shall consist of 13 members, four of whom shall be appointed by the European Parliament, four by the Council, four by the Commission and one by the Committee of the Regions, in accordance with their respective procedures. The European panel shall designate its chairperson. 3. The members of the European panel shall be independent experts with substantial experience and expertise in the fields relevant to the objectives of the action. Each institution and body shall seek to ensure that the competences of the experts it appoints are as complementary as possible, and that those experts are drawn from a balanced geographical spectrum. 4. The members of the European panel shall be appointed for three years. However, in 2012 four experts shall be appointed by the European Parliament for two years, four by the Council for three years, four by the Commission for one year and one by the Committee of the Regions for three years. 5. The members of the European panel shall declare any actual or potential conflict of interest in respect of a specific site. In the event of such a declaration by a member, or if such a conflict of interest comes to light, that member shall not participate in the evaluation of the site or of any other sites from the Member State(s) concerned. 6. All reports, recommendations and notifications of the European panel shall be made public by the Commission. Article 9 Application form With a view to keeping procedures as streamlined and light as possible, a common application form (application form) based on the criteria shall be prepared by the Commission and used by all candidate sites. Article 10 Pre-selection at national level 1. The pre-selection of sites for the attribution of the label shall be under the responsibility of the Member States. 2. Each Member State may pre-select up to two sites every two years. 3. The pre-selection shall be based on the criteria and on the application form. 4. Each participating Member State shall establish its own procedures and its own calendar for the pre-selection in accordance with the principle of subsidiarity, striving for administrative arrangements that are as light and flexible as possible. It shall transmit the application forms in respect of the pre-selected sites to the Commission by 1 March of the year of the selection procedure, in accordance with the calendar set out in the Annex. 5. The Commission shall publish the full list of pre-selected sites and shall inform the European Parliament, the Council and the Committee of the Regions thereof without delay after the finalisation of the pre-selection stage, so that the European Parliament, the Council, the Committee of the Regions, the Member States or any other person or entity may submit to the Commission any observation which could have an impact on the selection of those sites. Article 11 Selection at Union level 1. The selection of sites for the attribution of the label shall be carried out by the European panel under the responsibility of the Commission. 2. The European panel shall evaluate the applications relating to the pre-selected sites and shall select a maximum of one site per Member State. If necessary, further information may be requested and visits to the sites may be organised. 3. The selection shall be based on the criteria and on the application form. The European panel shall also take duly into account the observations referred to in Article 10(5). 4. The European panel shall issue a report on the pre-selected sites and transmit it to the Commission at the latest by the end of the year of the selection procedure. That report shall include a recommendation for the attribution of the label and provide an accompanying explanation for its conclusions regarding those sites which are selected and those which are not. The Commission shall forward that report without delay to the European Parliament, the Council and the Committee of the Regions for information. 5. Candidate sites which are not selected may submit new applications for pre-selection at national level in the following years. Article 12 Transnational sites 1. In order for a transnational site to be eligible for the attribution of the label, it shall comply with all of the following conditions: (a) full compliance with the criteria by each participating site; (b) designation of one of the participating sites as the coordinator, which will be the single contact point for the Commission; (c) application under a common name; (d) where appropriate, demonstration of a clear thematic link. 2. Applications in respect of transnational sites shall follow the same procedure as that for other sites. Following consultation among the participating sites with the involvement of relevant national authorities, each participating site shall complete an application form and send it to the coordinator. Transnational sites shall be pre-selected by the Member State of the coordinator within the numerical limits of sites laid down in Article 10(2) and proposed on behalf of all the Member States concerned after those Member States have agreed thereon. 3. When a transnational site is selected, the label shall be awarded to the transnational site as a whole and under the common name. 4. If a transnational site meets all the criteria, priority shall be given to that site during the selection. Article 13 National thematic sites 1. In order for a national thematic site to be eligible for the attribution of the label, it shall comply with all of the following conditions: (a) demonstration of the European added value of a joint application compared to individual applications; (b) demonstration of a clear thematic link; (c) full compliance with the criteria by each participating site; (d) designation of one of the participating sites as the coordinator, which will be the single contact point for the Commission; (e) application under a common name. 2. Applications in respect of national thematic sites shall follow the same procedure as that for other sites. Each participating site shall complete an application form and send it to the coordinator. National thematic sites shall be pre-selected by the Member State concerned within the numerical limits of sites laid down in Article 10(2). 3. When a national thematic site is selected, the label shall be awarded to the national thematic site as a whole and under the common name. Article 14 Designation 1. The Commission shall designate the sites to be awarded the label, having due regard to the recommendation of the European panel. The Commission shall inform the European Parliament, the Council and the Committee of the Regions of its designation. 2. The label shall be awarded on a permanent basis, subject to the conditions laid down in Article 15 and to the continuation of the action and without prejudice to Article 16. Article 15 Monitoring 1. Each site awarded the label shall be monitored on a regular basis in order to ensure that it continues to meet the criteria and that it respects the project and work plan submitted in its application. 2. The Member States shall be responsible for the monitoring of all sites located on their respective territory. The monitoring of a transnational site shall be the responsibility of the Member State of the coordinator. 3. The Member States shall collect all the necessary information and prepare a report every four years in accordance with the calendar set out in the Annex. The Member States shall send the report to the Commission by 1 March of the year of the monitoring procedure. The Commission shall submit the report to the European panel for examination. 4. The European panel shall issue a report on the state of the sites awarded the label by the end of the year of the monitoring procedure, including if necessary recommendations to be taken into account for the following monitoring period. 5. The Commission shall establish, in cooperation with the European panel, common indicators for the Member States to ensure a coherent approach to the monitoring procedure. Article 16 Withdrawal or renunciation of the label 1. If the European panel establishes that a site no longer meets the criteria or that it no longer respects the project and work plan submitted in its application, it shall initiate a dialogue with the Member State concerned via the Commission, with a view to facilitating the necessary adjustments to the site. 2. If, 18 months after the beginning of the dialogue, the necessary adjustments have not been made to the site, the European panel shall notify the Commission of that fact. The notification shall be accompanied by a statement of reasons and shall include practical recommendations on how to improve the situation. 3. If, 18 months after the notification referred to in paragraph 2, the practical recommendations have not been implemented, the European panel shall issue a recommendation to the Commission for the withdrawal of the label from the relevant site. 4. If the European panel establishes that a site participating in a transnational site or a national thematic site no longer meets the criteria or that it no longer respects the project and work plan submitted in its application, the procedure set out in paragraphs 1, 2 and 3 shall apply. Withdrawal pursuant to this paragraph shall apply to the transnational site or national thematic site in its entirety. However, in cases where the coherence of the transnational site or national thematic site will not be undermined, the European panel may recommend limiting the withdrawal to the participating site concerned. 5. The Commission shall take the decision to withdraw the label having due regard to the recommendation referred to in paragraph 3. The Commission shall inform the European Parliament, the Council and the Committee of the Regions of the withdrawal. 6. Sites may at any time renounce the label and, in such cases, they shall notify the Member States concerned which shall in turn inform the Commission of the renunciation. The Commission shall formalise the renunciation and inform the European Parliament, the Council and the Committee of the Regions to that effect. Article 17 Practical arrangements 1. The Commission shall implement the action. It shall in particular: (a) ensure the overall coherence and quality of the action; (b) ensure coordination between the Member States and the European panel; (c) in the light of the objectives and criteria, establish guidelines to assist with the selection and monitoring procedures in close cooperation with the European panel; (d) provide support to the European panel. 2. The Commission shall be responsible for communicating information concerning the label and ensuring its visibility at Union level, in particular by setting up and maintaining a specific website. The Commission shall also ensure the creation of a logo for the action. 3. The Commission shall foster networking activities between the sites awarded the label. 4. The actions under paragraphs 2 and 3 of this Article, as well as the costs of the European panel, shall be financed through the financial envelope provided for in Article 20. Article 18 Evaluation 1. The Commission shall ensure the external and independent evaluation of the action. Such evaluation shall take place every six years in accordance with the calendar set out in the Annex and shall examine all elements, including the efficiency of the processes involved in running the action, the number of sites, the impact of the action, the widening of its geographical scope, how it could be improved and whether it should be continued. 2. The Commission shall present a report on the evaluation provided for in paragraph 1 to the European Parliament, the Council and the Committee of the Regions within six months of its finalisation, accompanied, if appropriate, by relevant proposals. Article 19 Transitional provisions 1. Member States which did not participate in the intergovernmental European Heritage Label initiative of 2006 (intergovernmental initiative) may pre-select up to four sites in 2013 for the attribution of the label. 2. Member States which participated in the intergovernmental initiative may pre-select up to four sites in 2014 for the attribution of the label. They may propose sites which were already awarded a label within the intergovernmental initiative. 3. All sites referred to in paragraphs 1 and 2 shall be assessed by the European panel on the basis of the same criteria and follow the same procedure as those for other sites. 4. Where one of the sites referred to in paragraphs 1 and 2 does not meet the criteria or if further information is needed, the European panel shall initiate a dialogue with the Member State concerned via the Commission in order to examine whether the application can be improved before a decision is taken. Visits to the site may be organised if necessary. Article 20 Financial provisions 1. The financial envelope for the implementation of the action during the period from 1 January 2012 to 31 December 2013 is set at EUR 650 000. 2. The annual appropriations shall be authorised by the budgetary authority within the limits of the multiannual financial framework. Article 21 Entry into force This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Strasbourg, 16 November 2011. For the European Parliament The President J. BUZEK For the Council The President W. SZCZUKA (1) OJ C 267, 1.10.2010, p. 52. (2) Position of the European Parliament of 16 December 2010 (not yet published in the Official Journal) and position of the Council at first reading of 19 July 2011. Position of the European Parliament of 16 November 2011. (3) OJ C 319, 13.12.2008, p. 11. ANNEX Calendar Year 2011 Entry into force of the Decision Preparatory work 2012 Preparatory work 2013 First selection of sites for the Member States which did not participate in the intergovernmental initiative 2014 First selection of sites for the Member States which participated in the intergovernmental initiative 2015 Selection 2016 Monitoring 2017 Selection 2018 Evaluation of the label 2019 Selection 2020 Monitoring 2021 Selection 2022  2023 Selection 2024 Monitoring Evaluation of the label 2025 Selection ¦ ¦